Mr. President, I am 
privileged to stand before you today in the place of my 
Prime Minister, Mr. Manasseh Sogavare, to renew the 
firm commitment of the Government and the people of 
Solomon Islands to the principles, ideals and values 
that gather us together here annually for their 
re-examination and reaffirmation. The privilege of 
membership in the United Nations allows my country 
to sit amongst Member States and stand up for, as well 
as against, decisions on issues that either unite or 
divide us. Belonging to this Organization for almost 
half the time it has existed is a proud feat for a country 
that is barely 30 years old. The experience of nearly 
three decades of sovereign statehood has taught 
Solomon Islands many lessons that we can share with 
the rest of the world. In particular, we are well placed 
to highlight the fragility of our independence as a 
nation of peoples whose survival is both threatened and 
guaranteed by our interdependence with the 
international community as represented in this 
Assembly. 
 Mr. President, representing my Prime Minister 
and addressing this Assembly on behalf of more than 
the half a million people of Solomon Islands, I wish to 
begin by congratulating you on your recent election as 
President of the General Assembly at our sixty-second 
session. Both you and Secretary General Ban Ki-moon 
have been selected by fate to pledge your devotion to 
duty in a cause challenged by humanity’s survival. We 
trust you to do what is right to attain the best for the 
rest of us. Your distinguished predecessors have paved 
pathways for the progress of this Organization along 
many routes which you must now travel to fulfil our 
Charter’s promises to us and those whom we are 
fortunate to represent. 
 Much has happened in Solomon Islands since my 
Prime Minister’s address to this Assembly in 
September last year. Turning firstly to cataclysmic 
events, just six months ago, a series of earthquakes and 
tsunamis terrorized, devastated and swallowed up some 
of our islands, their inhabitants, homes, gardens, 
animals and worldly possessions. From that 
catastrophe alone, we suffered the loss of more than 50 
lives and injury to countless more, the total destruction 
of over 3,240 homes and severe damage to another 
3,000 homes. The damage bill is estimated to exceed 
$100 million. Thanks to the instantly televised news 
coverage of the devastation, the entire world was 
shown graphic evidence of the sinking of some of our 
islands, the elevation of submerged reefs 3 metres 
above sea level and the submersion of many coastal 
lands.  
 Not visible at the time were the immediate and 
future effects of nature’s structural adjustments on the 
daily livelihoods of Solomon Islanders. Traditional 
fishing grounds have shifted. Agricultural activities 
have had to be relocated. The debris is slowly being 
cleared. The water supply is being restored. Roads, 
wharves and bridges are being rebuilt and hospitals, 
clinics, schools and houses are being repaired or 
reconstructed. Entire villages will need to be relocated 
and rebuilt. Life can no longer be the same for the vast 
majority of our people in rural areas, who depend on 
fishing and subsistence agriculture for their daily 
survival. Any slight tremor or vibration causes them to 
flee to higher ground in panic. The emotional and 
psychological effects of nature’s non-negotiable terrors 
are what our people have to struggle with for the rest 
of their lives. 
 My snapshot of the April earthquakes and 
tsunamis and of their aftermath would not be complete 
if I did not acknowledge and place on record the 
eternal gratitude of Solomon Islands to all those 
Governments, international organizations and peoples 
who offered sympathy, prayers and a helping hand 
through the humanitarian relief that was dispatched to 
our affected areas. Without the assistance and 
involvement of all those who volunteered their time 
and resources and the generosity of those who donated 
emergency relief funds, supplies and provisions, my 
Government would not have progressed to the 
rehabilitation phase of the disaster recovery 
programme as fast as we have. It is at this time of 
suffering and need that we appreciate the true value of 
human compassion and sacrifice. 
 With the increasing incidence of disasters all over 
the world, we must bolster the resources of the United 
Nations humanitarian relief programme and its 
capacity to respond rapidly and effectively to such 
crises to alleviate human suffering. As much as we 
appreciate the quantum of funds pledged by 
sympathetic individuals, institutions and nation-States, 
we are left to wonder whether the filtering of donor 
financial assistance through national charitable 
organizations is calculated to whittle down its value 
through the consumption of largesse in its delivery and 
administration. Respecting the generosity and altruism 
of those who give and the desperation of those who 
need requires that we enshrine the principles of 
efficiency and effectiveness to guide humanitarian 
relief efforts across international borders. Human 
charity and human suffering are done a disservice 
when disasters create “feeding frenzies” for 
non-governmental charitable organizations. The recent 
experience of Solomon Islands mirrors what many 
other nations have undergone and underlines the need 
for concerted international action to regulate the 
collection and delivery of humanitarian aid. 
 Dealing with the effects of environmental 
catastrophes rather than their causes takes us only half 
as far as we ought to go. The proceedings of last 
week’s High-level Event on Climate Change have 
emboldened small island developing States to rally 
together to demand the intensification of international 
efforts to curb global environmental recklessness.  
 It appears that the fragility of States such as 
Solomon Islands has less to do with the quality of our 
governance machinery and more to do with our 
ecological vulnerability. My Government wonders: 
what is so virtuous about foreign aid when billions of 
dollars can be spent on improving the governance 
structures of an economy that derives its export income 
from the destruction of tropical forests, when just a 
fraction of that expense is all that is needed to preserve 
our forests and finance our annual national budgets? 
Solomon Islands believes that the protection of our 
global environment is a matter of international 
responsibility and that it can be capably addressed 
through the enunciation of principles that dictate 
reciprocal undertakings aimed at the continued 
granting and receipt of foreign aid. 
 I now turn to the ongoing disputes concerning the 
future occupation of Solomon Islands by the 
Australian-led visiting contingent. My Government has 
initiated a parliamentary review of the legislative basis 
for the continued presence of the occupying police, 
military and civilian personnel from our neighbouring 
countries. Credit must, however, be given to the 
visiting forces deployed in 2003 to restore law and 
order in Solomon Islands following many years of 
ethnic rivalry and violence. The policing of the crisis 
for four years has contained it on the surface, without 
addressing the underlying socio-cultural roots of 
dissension. My Government is determined to delve 
deeper into the historical causes of the friction between 
our peoples and to do what is necessary to resolve the 
disputes that prevent their reconciliation.  
 The Commission of Inquiry into the April 2006 
Civil Unrest in Honiara   capital of Solomon 
Islands   whose establishment was announced by the 
Prime Minister during his most recent address to the 
Assembly (see A/61/PV.17), finally became functional 
this year after the failure of externally orchestrated 
manoeuvres to derail it. The Commission of Inquiry’s 
interim reports have exposed major flaws in our 
national security operations. My Government 
appreciates the support of and the financial assistance 
pledged by Papua New Guinea in staffing the 
Commission of Inquiry. The Commission’s final report 
and recommendations should be available in the next 
few months. 
 Our people’s gratitude to Australia and New 
Zealand for financing the deployment of their nationals 
to police our crisis with the help of a small contingent 
of personnel from neighbouring Pacific island nations 
is often expressed and is genuine. However, as our 
fellow Pacific island States can readily appreciate, our 
sovereign right to determine the terms under which the 
Government of Solomon Islands will permit our 
continued occupation by the visiting contingent cannot 
be undermined by any Member of the United Nations.  
 The long neglect of our internal problem by the 
United Nations, followed by the hasty conclusion of 
the regionally based multilateral agreement, which led 
to the dispatch of the initial visiting contingent of 
Australian, New Zealand and other Pacific island 
forces, have caused the ongoing controversies 
concerning their continued existence and eventual 
return to the Organization’s doorstep. Viewed from the 
perspective of Chapter VIII of the Charter, the nature 
of the arrangements and activities embraced by the 
2003 agreement, as well as their practical application 
and operation since that time, appear to transgress 
Article 52 of the Charter as a result of apparent 
inconsistencies with Articles 1 and 2.  
 However disguised and rationalized, intervention 
and occupation allow assisting nations to spend and 
earn substantial revenue for their supporting businesses 
and industries. My Government is too nationalistic to 
become captive to the fortunes that justify our 
perpetual retention under a state of siege. My Prime 
Minister and my fellow ministers and parliamentarians 
remain unmoved by Australian resistance to our 
attempts to reclaim our sovereignty and independence.  
 In keeping with our obligations under Article 54, 
we shall keep the Security Council fully informed of 
the activities undertaken under the 2003 agreement and 
shall seek its assistance in reducing the financial 
burdens that Australia and New Zealand needlessly 
bear under the current arrangements. 
 As members of the Assembly know only too well, 
those who pay the piper call the tune. Our experience 
with the Australian-designed cooperative intervention 
package demonstrates the need for greater United 
Nations involvement in the leadership of future 
regional peacekeeping operations. 
 The impetus for Australia’s involvement in our 
internal unrest was a dramatic change of focus and 
heart concerning the protection of its strategic interests 
in the Pacific region. The threat of terrorist penetration 
through porous frontiers is sufficient cause for 
international anxiety, insecurity and sometimes 
paranoia. Despite global condemnation of terrorism, 
the struggle for consensus on an acceptable definition 
of terrorism retards the progress of multilateral 
initiatives in the formulation of a comprehensive anti-
terrorism convention. 
 Illustrative of the potential for overreaction to 
terrorism is the indignity that I, as Foreign Minister of 
Solomon Islands, had to suffer when my multiple-entry 
visa to Australia was suddenly cancelled last year. The 
written explanation for that decision identified me as a 
risk to the health, safety or good order of the Australian 
community under Section 116 (1) (e) of its Migration 
Act. One would have to admit that that is an incredible 
justification for excluding democratically elected 
leaders of neighbouring countries not known for 
breeding terrorists. Just over a century ago, many of 
our ancestors were kidnapped and forcibly taken to 
work as labourers in a country that is now quick to 
regard their descendants as terrorists. Defining 
terrorism has proved to be more difficult than 
deploring it. 
 Moving from the preoccupations of the past year 
to our perennial protestations, Solomon Islands is 
compelled by principle, rather than pragmatism, to 
ventilate again our people’s concerns arising from the 
non-representation of the Government and people of 
Taiwan in this Assembly. Our recent attempts to 
channel Taiwan’s application for admission through the 
established gateways was resisted   without any 
regard for the legitimate quest of 23 million Taiwanese 
people for self-determination   by fellow Member 
States committed to upholding a peremptory rule of 
international law also enshrined in Article 1 of the 
Charter of the United Nations. Organized international 
hypocrisy is the only basis for explaining the indignity 
that the Taiwanese people must suffer at the hands of a 
powerful constellation of States interested only in the 
protection of trade and investment and not any 
humanitarian concerns. 
 China’s assertion of sovereignty over Taiwan 
must be the pretence that it invariably is, since most of 
its major trading partners have also forged and 
maintain bilateral relations with Taiwan, which are 
ultimately predicated on politico-juridical autonomy. 
Solomon Islanders have a native empathy for all people 
who are struggling to reclaim what is rightfully due to 
them under international law. Our support for their 
struggle stems from our convictions about what is right 
and just. Our sovereign conscience is not a tradable 
commodity. Our rejection of regular approaches for the 
reconsideration of our existing allegiances to Taiwan is 
premised on our preference, ideally, to recognize both 
China and Taiwan on a realistic rather than an 
imaginary politico-juridical footing. 
 This Assembly is the forum in which mutual 
respect and goodwill prevail and enable us to implore 
China, as one of the oldest civilizations of our world, 
to pledge its non-resort to force in settling the disputed 
question of its sovereignty over Taiwan. 
 As one of Taiwan’s long-standing diplomatic 
allies, and undeterred by the result recently engineered 
by international political pragmatism, Solomon Islands 
cannot shirk its Charter obligations under Article 35, 
paragraph 1, to bring to the attention of this Assembly 
the situation currently prevailing between Taiwan and 
China. The situation is clearly of a nature requiring 
investigation by the Security Council, pursuant to 
Article 34, on the basis that it “might lead to 
international friction or give rise to a dispute”. The 
Security Council is obliged to investigate the situation 
in order to determine whether the continuance thereof 
is likely to endanger the maintenance of international 
peace and security.  
 Having now brought the situation to the attention 
of this Assembly, Solomon Islands expects that we will 
follow the stipulations of Article 11, paragraph 2, in 
discussing any questions relating to the maintenance of 
international peace and security and making the 
necessary recommendations or taking the requisite 
action that this Assembly is empowered to make and 
take under the applicable provisions of the Charter. A 
full, frank and fair discussion of the situation is the 
least the Assembly can undertake to affirm our faithful 
obedience to our Charter’s creed and satisfy ourselves 
as to the existence of grounds for our further proactive 
involvement. 
 Led by Prime Minister Manasseh Sogavare, my 
Government belongs to a constituency of States for 
whom the United Nations represents the promise of 
hope for civilizations condemned by circumstance to 
eternal misery. The effective representation of our 
hope, voice and vision in this Organization can be 
achieved only by the reform of its governance 
structures to reflect the changing configurations of 
geopolitical power and influence. Solomon Islands 
therefore supports the proposal for the enlargement of 
the Security Council. We also believe that India and 
Japan must be allocated permanent seats on the 
Council. 
 The attainment of the Millennium Development 
Goals will remain elusive for many nations unless 
innovative strategies for debt conversion and 
cancellation are devised and adopted to fast-track the 
poor's exit from poverty. We look forward to exploring 
that prospect at the forthcoming meeting on financing 
for development in Doha. 
 Solomon Islands has reason to register its 
disappointment with the Division for Ocean Affairs and 
the Law of the Sea for its tardy action in releasing 
funds that are payable to us from the Trust Fund for 
Special Aspects of the Implementation of the United 
Nations Convention on the Law of the Sea to defray 
the costs and expenses of establishing our sovereign 
claims to continental shelf areas registrable under 
article 76 of the United Nations Convention on the 
Law of the Sea. We are concerned that any further 
delay in accessing those funds might affect our 
registration entitlements due to non-compliance with 
time restrictions. 
 Time deprives me of the opportunity to chronicle 
many more grievances that we needlessly experience in 
securing the benefits accorded us by virtue of our 
membership in this Organization. The appointment of 
the Deputy Resident Representative of the United 
Nations Development Programme, stationed in the 
Solomon Islands, is a welcome sign of the United 
Nations interest in my country’s problems and permits 
us to interact more closely with the Organization in 
prioritizing the remedial action we need to undertake 
for the betterment of the lives of our population. With a 
visible presence in our midst and on our shores, the 
United Nations will no longer be remote from the 
consciousness of the people it exists to serve. 
 Before I conclude, allow me to take this 
opportunity to extend to Secretary-General Ban 
Ki-moon my Prime Minister’s invitation to visit our 
shores during his tenure in office. We sincerely hope 
His Excellency will honour the Government and people 
of Solomon Islands by becoming the first Secretary-
General to venture to my country. 
